tb                                       ..~

                                               i

     OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                                                                                 322

Stats    Comiclesion
                   for r,heBlitid,Page 2


aitizans 02 the United States anC at least twenty-one
years or age for the operating of vandlng rsttidain Psd-
eralend c&her buiidings in euah State ior tti vending of
newspapers,perlodiafilas lmifeotione,tobRcoo  protm2ts,
and such other artloles aa may be apimovod for saoh build-
ing by the owtodian thereof, an& the State lioenmlng
M8Ilt . . .”  Pureunnt to the authority thereby aanferred
on the Offloe of Bduoetionof the Deipartnientof Interior,
antiaocrordingto the terms~of the agmxtnimt between the
tuo authcritlssa proved Daoambar 14, 1930, the State Com-
a%~~ieslon
        for the Bflnd uas dedgnatbd ae iioeqolq agonay
for tha State of Toxaa.forranding studa for bl5.ndpeople
in red-     buildiqa.


               "In oritsfto meet the Fu~deml regulation
        for oon~rollingstantls   in Federal bul~diags,
        the Stats Gomnlasicmfor ti+e'Blind'#LSfur-
        nished   by the Department of the Interior, Of-
        Sloe of Hdwatlon, whaptthey deaignats aa the
        aentral uontrol Plarr-Rulisan4 Regulation8
        tar Proo6durein #a Addnbtratiqn of the con-
        ama8lon       atarrd   Serlr~oe   by   tha   Tsune   Gtate   owl-
        mimslon for the Bliab and the Leaal vending
        StaIidGOtitw8, 0apy of ~hicrhw ~SnOlosOf0r
        your oonsi6eratlon. 'PhaStat. Bonri;sdon fir
        the   Bllad      reapdfuliy        reqm3t8      pr     oplnlti      as
        to whether or not the State Ga~&sai~ for f&e
        Blind hqths authority to enter into a eon-
        tract auoh as the.+ttaahsb,.hsadedGeatral Con-
        trol Plan, with LL ohoesn aipnay  in a’tbrritory
        where vending atax& for a .blFndpereon Wght
        be #istabliehed in a PedereL Building, thbisagenay
        to aat as the a6n.lnlstrativ~‘ar~   for the.Stat6
        Oon;nisaloll
                   sol!the Rluld in suprvi&lg autah
        vending otauda, in maklne;~aolleations    of ra-
        oaipts end Gbhiraewente Sor mob staac%s,tar
        turnlrhir~ stook for such st;a@a, where the
        ea_tipmentfor such stewie would be mm&l by the
        State mmnission Sor the BILld.a
          The mmorandun h6aded pG+mtrki.lQontrot PLIuF evi-
dsncq (Iaontriiatbetwaeu~ih3 stud   aocaraieah r02 the Bl5,md
and a ohose& ~doal agtmmaytar the oupesvioienaS vend&g
                                                                    323


State Commission for the Blind, Page 8



damLs Sor the blind established ln federal buildfogr.
This agreement aonteaplateathat the looalqpnofwill
fl.rmAOethe ori,giual&ook, aanatrwt     and inrrtallthe iui-
tial acuipmant,provide work%nfgoapitml, oorrdition   yureeent
standa, nt&kar aoll6H&n8 irm m&i lta nd8,    keep an lo o ur a to
a o a o uut
          of all actrmyahandled by such danda, pertora the
minlat%riel duty OS payiny the blind apes&or8 and aullat-
ants amploped In suoh atand. The main duty of the stat0
Comlasion purauantto authoritybeatwmd upan it by PubUs
So. 732 rrnd rules and ragulatlons prcmaLgatedby tha United
States Cotnmlsi1fc5er               DepaFtmrnt0r the faterlor,
                      of lSd;leatfon,
is to detcralne to whom lioenseo shall be gmuted to oprato
aiiohstmde. Being in olom tomoh with hundre& of me&y
blind, it ia to aens as IOpemwuml dlreetor ia the relee-
tion   of auoh blind oparatora. It w3.llalao provide fer
,initlaI  equipwnt for new stand& &ay the State Gom&wfon
80 oontraot?
          The State Uommisafm irsr the Blind la a 8tataboz-y
 wmmlsaion oreate&by the &8gislatura in 1939 (A&6 1933,.
 4%nQ Lq@latum, p. Ii%% ah. 8Q)i Sootlone 8 and Z6of tha
Artiela of it8 araatian[Artlele a%U7a,  Vomwn*s &a. G&v.
,St.)am pertinent  to yew In~t&yamI read 4s follemet


     the objmt   of whioh dall




     expenditurea        be      m@Whly   to the Audi-
324
                                                                  325

sttaa c~;rialsefonror   t;ha ali~4..   Page 5


          A sscnnd baalo and more speoirla inquiry ia
        or not the state Ckamlosionror the BllnlZ--$pentrd
w~etL.aer
that it mny cooperate to some extent witkithe raderal
governmnt in plaoln~ bUtad operators in armndsin federal
building%--maycontraot with~tooal oo;;iaittseain various
seationa or the state under the ~Dentral cantrolPlan*. we
bold that it my.
           fihllsat riret blush it ml@ appsti that 4 oon-
txaot with a looaloomaittee      in the nature&the! -0eatra1
i%pt+Wl PlCn*  WOldd UOll8titUt6   Wl WMXUlf4tittltiicji~
                                                      d616@-
tlbn of legislativeauthority,we do not believe that.auoh
Is the oaw. or oourse it la ari.~rnatio    that lwismiv*
authority ozm delegated aannot bo further delegated bytho
rim m.Jipient of the power. Stated sore aoourot6ly,aots
OX rURCtiOAS iAVOtVill5OrriCi3i diSCl%tiOIl   IMy AOt be .d616-
gated while purely $&lsterlel sots or a~ orriser OT board
sag be delegated to a subordinateor to anditmr.      la that
what has aotually wauxred bare?
         we are bpreoaed with the fa6t and after tutmh
thou&t and study ttla 00~01uaioA ~JBinenaawbfe t&at AO


gwerAwnt.      Prior trjthose Gigotiatlona,lt had no j*is-=
diotioz ox aontrol whatwe~ IWBC stands Ior bllntlpeople
2x1redera tm.ilalne8.It. reeaired t3at irpant0r paw&r (puP9
StAttAt t0 its 6tatUkWr  8AWthOtity 60 l         With
                                        'QOQ&V626t6     OthW
authOrltlct#  fOr the vOaatiOAeJ.guPdanaswof the blind) 6e
ditiwed upon ita etanpliswrwith the reasonablemle~ &ad
rsguiations0r the usitcd Statsa Orri86 Of Eduaati0n 0s th6
&-pXI?t8if3AtOr the %Iit~iO~. me rueh P6&LhttiOA WW that
the State   Go~~~Iesionao~@ly with what 2.8kinawnan tha G8n-
tral OontrolPlan. IA ~606lving thiv oanditiolull      grunt 6f
authority-rzamifesttily rw the purpomor pzmbllw ad&i-
tiunal oppartuniti8rior th6 56mis8ic~ to aid in tba se-
habllitatienand voOatiaaa1 &aidmaa of t&S J3eh&y~bld--ivrO
rhI A0 ViOi&iOB Or 6OA&itUtiOAi%xgUmAt%          62 WI
or iegid,ative   autbarity. %6 hC-&b that th6 Z%At*o=%ii
r0r  the lW.nd sukyanter into a contrcct mm& as the Warrtral
oontrotrolzQ.aA*wltfta ahosan l06al aeenoy ror the euprni8ion
or t3tan4srw the bliad in Svt66ral balldkqa.
           xOur next inqdry seater8upam the qtmetioa of
wkietheror not the Mats 06a&.as1on ror t&a,Blind f&&y3%-
celve iron the leaal.agenoy *e paroentagoemwsni6at iot the
                                                               326



pr~ose of taking oare 08          de~eolation
                                        of equiment fur-
gr6t     for   suoh   stands   by the State
                                     Colrrlaisslon
                                                Sor the
         and also whetb?.ror rot the State Ccsmlsaionimy
reaslv~ certain addition61 f?mCs Srom loaal agencies *r0r
the purpose of buildingB rerolvirg.  n&ridfor the expan-
&an of a s%ind pm2#gtu*. These funCs a-e pmvltled for un-
d5r Artiales III-A, "Levy sot Equipmulti and service Costs*,
and Artiale 111-A-4, "i2esbrre and StabilizationFund* ahioh
read as followsr
            "Art. xxx. Tho          venaitlgstand OQR-
       mittee ahell aolleot froarah end every 8taml
       under the jurtadlotion of the Texas Conrrai~ion
       ror'the Blind all zoneys derived fron the sale
       ofmerahanbis8, and eheillapply and aaaount ra!
       the moneya thus aolleatedas tollow~r
State Comisaion for tha Blind, Page 7


            the Taxas cOrmnSss1cmfor the FQ.5.nd.
            Yhe residueoceor&$~   to the
            Vending Stand Comfaxtteeehall-Er--
            areditedto the Baserva sne Stabilfza-
            t1on Fund. The izsssrveand Stabillza-
            tlon Pued shall ba used prl.mwllyior
            establishingnew stands.*
                          baa bean given speatfla statutory
           The GopIplissl~n
authority to 'reedYe &ftO,     beqwEts, or devisesatrolpin-
di~iduals,assoolationsor aorporations,and say expend
them in aaoordanoewith the provisions oi tbla aat*. And
we hold that under that authority it my recefva these
moneys from the 1oaal~andfnS stand eomalttee.      Xn thla
6oMmtiCI1,   howersr, we should like to point out that the
agraaasnt allttt1esd*cantral Control Pl.av doss not provide
ror the Co5drtaion to provide th% lnttlal     squlpwnt r0r
the atanclsnor dose it provid6 for the aolleationof a par-
oar&age aB~ewlaeut by the State Caiml#eion or tba levy
oolleated by tilelwal agenay undsr Artlola III-A. we SUg-
gwt that new agreemats b8 idiried ~t0this eaemt if thla
is what 18 dssirsd to be aaoomplishsdi,
          Your riDal queati~~~Is, Wmt procedure shauld
the state 00itd~i0n r0r ths Bu~4 r0tlm ia rsoeivbg suah
hrrrdsand in proparly reoard~ the S~UW?~ Ws belisvo tint
f&tieis a questlcmwhiah fa largely ufthiat&i wiminietra-
tlva blscretioa of the State Oolpaiosionfor the Buad. and
its JksoutlvaSsaretary-Bbwtor    to be d&ter&ned ,by oorreot
mlaa .ofaaaotmtiag proaeduw. Fha statute (Artfals Seola,
Yernoa*oAnnotatedCivil Statutes) is silent oa the nubjeat
with the araegtla.nthat it pravldes t&at "a d&aired &ate-
mut of reaeipta or wniugs an8 expeuditures 6hel.lbe mda
nonthly to the Auditor or the Statea.